The defendants’ petition for certification for appeal from the Appellate Court, 48 Conn. App. 357 (AC 16964), is granted, limited to the following issue:
“Did the Appellate Court misapply General Statutes § 31-294c by affirming a compensation review board *913decision holding that a claimant who had an accepted, compensable leg and ankle injury is not barred from bringing a back claim, allegedly occurring from the same accident, more than one year after the date of the accident, without filing a written notice of claim for the back injury within the first year or otherwise satisfying one of the exceptions to the written notice of claim requirement?”
The Supreme Court docket number is SC 15959.
Dominick C. Statile, in support of the petition.
Decided June 17, 1998